Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims

Claims 1-15 have been cancelled. Claims 16-35 are newly set forth in the preliminary amendment dated 3/30/2022, are currently examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The instant application claims priority to PCT/EP/2020/077317 filed September 30, 2020 which claims benefit of European Patent Application No. 19306219.7 filed September 30, 2019.

Information Disclosure Statement
Acknowledgment is made of the Information Disclosure Statement dated 8/02/2022. The references have been considered. It is noted that “A Micropropagation System for Cloning of Hemp (Cannabis sativa L.) by Shoot Tip Culture, Pak. J. Bot, 41(2); 603-608, 2000 is by Wang et al and not Walt et al. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 30 and 33 each require a duration of immersion of plant material in the culture medium in step b) to be from 2 to 4 minutes and the duration of immersion of the plant material in step c) to be from 1 to 3 minutes. In addition, the duration of immersion in step c) is 1 to 2 minutes shorter than in step b). It is unclear if the shorter duration in step c) also allows for zero immersion time. A zero immersion time fundamentally changes the scope of the claim to having only a step b. It also conflicts with the requirement in step c) that the duration and/or frequency of immersion be reduced compared to step b. This conflict creates confusion as to exactly what the metes and bounds of the claims comprise.
Claim 33 is also unclear as to whether more than one bioreactor is required. Normally “a” in patent claims means one or more. However, “bioreactors” is plural which conflicts with the potential of having only one bioreactor.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of enablement - 35 USC § 112
Claims 16-17, 20-32, and 34, as well as claims dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing flowering biomass using cannabis, does not reasonably provide enablement for a method of producing flowering biomass of any plant variety.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
	The nature of the invention is drawn to a method for producing sterile flowering cannabis biomass in a temporary liquid immersion culture system containing a medium with at least one cytokinin and plant material wherein the plant material is matured into a leafy biomass that is induced to flower by reducing the duration and/or frequency of immersion in the medium from that which was used in the leafy biomass stage.
	However, the specification does not enable such a method to be used to produce flowering for any other plant other than cannabis. 
	Murthy et al (“In vitro flowering - A review”, Journal of Agricultural Technology, 2012, Vol. 8(5): 1517-1536) teaches at the bridge of page 1517 and 1518 that there is considerable variability in the requirements of plant growth regulators, temperature, light regime, and nutritional factors for in vitro flower development in explants from different species and that experimental evidence supports a multiplicity of factors regulating the in vitro flowering process.
	The specification only provides experimental evidence using cannabis. In paragraph [0025] of the specification, it states that the method is particularly intended for producing at least one cannabinoid compound from Cannabis sativa cultivars. In paragraph [0055] preferred cytokinins for Cannabis are described. It is unclear what synergistic or antagonistic effects between cytokinin and possibly other hormones with regard to plant genera, immersion times, change in immersion times, and media type may exist because there is no evidence in the specification that the medium, supplements in the medium, immersion time and duration, changes in the time and duration of immersion will have the same effects on other types of plants.
	As a result of all the different variables that affect in vitro flowering, undue experimentation would be needed to make or use the invention with regard to the different stimuli, or lack thereof, as  required by different plant types.
	Limiting the claims to Cannabis may obviate the above rejection.

Written Description - 35 USC § 112
Claims 16-17, 20-32, and 34, as well as claims dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a method for producing sterile flowering biomass that comprises growing leafy plant biomass from any plant type in a temporary liquid immersion culture system comprising any medium having at least one cytokinin for immersion intervals of any duration and/or frequency wherein any unspecified reduction of the immersion intervals and/or frequency causes flowering to occur.
In contrast, the specification only provides guidance for immersion times/duration, cytokinin, and medium information for cannabis plants. No guidance is provided for media type and cytokinin variety, immersion times and/or duration, or any other information regarding how to induce flowering in any other type of plant in vitro. There are no examples for flower inducement other than for cannabis. 
Murthy et al (“In vitro flowering - A review”, Journal of Agricultural Technology, 2012, Vol. 8(5): 1517-1536) teaches at the bridge of page 1517 and 1518 that there is considerable variability in the requirements of plant growth regulators, temperature, light regime, and nutritional factors for in vitro flower development in explants from different species and that experimental evidence supports a multiplicity of factors regulating the in vitro flowering process. There is no information in the prior art pertaining to reduction of temporary immersion time and/or duration to induce flowering and there are many different variables at play that pertain to flowering induction which makes it unpredictable as to what combination works for any particular type of plant.
Given the claim breadth, unpredictability and lack of guidance as discussed above, one skilled in the art would not have recognized how to change immersion duration and/or frequency in any plant to induce flowering from a leafy biomass. Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the broadly claimed invention.
Limiting the claims to cannabis may obviate the rejection.

Comments regarding the Prior Art
No anticipatory references were uncovered in a prior art search. When considering whether an obviousness-type rejection would be applicable, the following considerations over the prior art were made.
	The inventive concept is that reducing the duration and/or frequency of immersion of leafy biomass in a temporary immersion system induces flowering to occur. Each of the claims requires this reduction in duration and/or frequency. This allows for harvest of the flowers, parts of the flower, or chemicals that are comprised in the flower or flower bud.
	The concept of temporary immersion systems or bioreactors is known and is exemplified by Georgiev et al, “Temporary immersion systems in plant biotechnology”, Engineering in Life Sciences, 2014, 14, 607-621. This reference also teaches micropropagation as well as metabolite production (pages 614-617).
	Producing plant polypeptides and natural medicinal products is exemplified in WO 2011/030083 A1 where leafy biomass is produced in a temporary liquid immersion system where undifferentiated plant cells are contacted with an agent that promotes differentiation. 
	Sayed Hussein, in his dissertation (Cannabinoids production in Cannabis sativa L.: An in vitro approach, 2014) discusses the production of cannabinoids using state of the art tissue culture techniques (pages 82-88). At page 88, he indicates that cannabinoid content values were rather low in cell extracts derived from most of the test cultures. At page 86, not surprisingly, he indicates that highest cannabinoid content was found in flower tops of ex vitro plants. Presumably this is because the in vitro cannabinoid analyses were performed on leaf-extracts.
	There is little indication in the prior art that flowers have been cultivated in any kind of tissue culture or bioreactor system. An example is US 2009/0055968 A1 that teaches a method of in vitro flowering induction wherein cotyledonary tissue is subjected to a medium containing at least one substituted phenylurea cytokinin analog [0020]. There is certainly interest in the art to be able to harvest cannabinoids in bioreactors and since the cannabinoids are primarily found in the flowers, it would have been obvious to use such a technique of causing leafy biomass to flower in order to be able to capture higher levels of cannabinoids. However, no reference found in the prior art teach a method of decreasing duration and/or frequency of temporary immersion to induce flowering.
	Currently, bioengineering of cannabis is drawn to the prospect of production of microorganisms genetically modified to express cannabinoids. Another goal is to genetically alter cannabis cells to produce the desired cannabinoids in non-floral parts so that they can be more efficiently tissue-cultured (Elie Dolgin, A boosted crop, The bioengineering of cannabis, Nature 572, S5-S7, 28 August 2019, downloaded from nature.com/articles/d41586-019-02525-4).
	The is no indication in the prior art that leafy biomass can be induced to flower by shortening the duration and/or frequency of intermittent or temporary immersion of medium in an intermittent immersion system or bioreactor. 
	Therefor, claims 16-35 are free from the prior art.


Conclusion
	Rewriting claims 18-19 and 35 into independent format by incorporating the limitations of the claims from which they depend would result in allowable subject matter.
	Claims 16-17, 20-32, and 33-34 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661